Case 2:18-cv-00412-RWS-RSP Document 44-5 Filed 04/16/19 Page 1 of 3 PageID #: 1383




                     Moffa Exhibit 4
Case 2:18-cv-00412-RWS-RSP Document 44-5 Filed 04/16/19 Page 2 of 3 PageID #: 1384


    From:               William Ramey
    To:                 McCabe, William J. (NYC)
    Cc:                 Tina Hueske; Moffa, Matthew (NYC); Delona Laxton
    Subject:            RE: Traxcell v. Nokia et al.
    Date:               Thursday, February 21, 2019 12:27:14 PM
    Importance:         High


    Bill,

    Thank you for the e-mail. We think the infringement contentions are proper.

    Also, we have some indication that we served your client.

    We are not prepared to dismiss. We have fully kept you aware of the filings.

    Bill

    William P. Ramey, III
    Ramey & Schwaller, LLP
    5020 Montrose Blvd., Suite 750
    Houston, Texas 77006
    Tele. 713-426-3923
    Direct. 832-581-4221
    Fax 832-900-4941
    Cell 713-857-6005
    wramey@rameyfirm.com
    www.rameyfirm.com
    This communication may be privileged and may contain confidential information for the intended recipients. Any
    unauthorized copying or disclosure is not permitted. If you have received this communication in error, please notify
    us immediately and delete this communication from your mail box.




    From: McCabe, William J. (Perkins Coie) <WMcCabe@perkinscoie.com>
    Sent: Monday, February 18, 2019 11:44 AM
    To: William Ramey <wramey@rameyfirm.com>
    Cc: Tina Hueske <thueske@rameyfirm.com>; Moffa, Matthew (Perkins Coie)
    <MMoffa@perkinscoie.com>
    Subject: Traxcell v. Nokia et al.

    Bill,

    Thanks for speaking with me last week.

    As I mentioned on the call, you appear to have joined HMD Global Oy improperly with the Nokia
    defendants. Also, you have been trying to serve a non-existent entity, “HMD Global,” and have not
    yet served the named party HMD Global Oy. From the docket it appears that you waited to send
    papers to “HMD Global” until two months after sending a waiver of service to Nokia, and have not
Case 2:18-cv-00412-RWS-RSP Document 44-5 Filed 04/16/19 Page 3 of 3 PageID #: 1385


    yet sent even requested a summons for HMD Global Oy. Finally, the infringement contentions you
    sent us appear to be directed only to Nokia, and do not identify any infringing acts by HMD. (Are you
    sure you provided the right contention document?)

    We do not agree to waive service while we are improperly joined in this case. We suggest that you
    file a consent motion to sever HMD Global Oy from this suit; or, if you prefer, you can dismiss HMD
    Global Oy from this suit and file a new suit against it. In either event, we would agree to thereafter
    waive service for HMD Global Oy in the new suit, but only if you ensure that we receive infringement
    contentions specifically directed to HMD and get some additional time to serve our invalidity
    contentions. The local rules anticipate service of invalidity contentions 45 days after service of
    infringement contentions. We propose that our invalidity contentions be due 90 days after you serve
    proper infringement contentions in the new suit alleging infringement by HMD.

    Let us know if you agree with this approach.
    Regards,
    Bill

    William McCabe | Perkins Coie LLP
    PARTNER
    30 Rockefeller Plaza 22nd Floor
    New York, NY 10112-0015
    D. +1.212.261.6829
    M. +1 914 393-7402
    F. +1.212.977.1639
    E. WMcCabe@perkinscoie.com




    NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
    sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.
